Citation Nr: 0704126	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  03-11 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to retroactive entitlement to Vocational 
Rehabilitation benefits under Chapter 31 prior to September 
5, 2003.

(The issue of entitlement to service connection for a foot 
disability, claimed as immersion foot, is addressed in a 
separate decision.)


REPRESENTATION

Appellant represented by:	Louis M. DiDonato, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.  This appeal comes before the Board of Veterans' 
Appeals (Board) from an October 2003 determination of the 
Department of Veterans Affairs (VA), Reno, Nevada, regional 
office (RO), which granted entitlement to Vocational 
Rehabilitation benefits and assigned an effective date on 
September 5, 2003.  The veteran appealed the October 2003, 
asserting that he was entitled to retroactive entitlement to 
Vocational Rehabilitation benefits.    

In January 2005, the veteran provided testimony at a hearing 
in Reno, Nevada, before the undersigned Veterans Law Judge.  
A transcript of that hearing is of record.  

In May 2005, the Board denied entitlement to retroactive 
entitlement to Vocational Rehabilitation benefits under 
Chapter 31 prior to September 5, 2003.  The veteran 
subsequently appealed the decision to the United States Court 
of Appeals for Veterans Claims (Court).  

In an Order dated in November 2006, the Court vacated the May 
2005 Board decision and remanded the case to the Board for 
readjudication consistent with the Order.  The case is again 
before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

At issue in this case is whether the veteran had an 
employment handicap as defined under 38 C.F.R. § 21.51 
between February 10, 2001 and September 5, 2003, entitling 
him to vocational rehabilitation benefits under Chapter 31 
during that period of time.  Determinations of an employment 
handicap and eligibility for employment assistance may only 
be made by a counseling psychologist in the Vocational 
Rehabilitation and Employment Division.  38 C.F.R. § 21.51 
(2006).  VA's duty to assist the veteran includes obtaining a 
thorough and contemporaneous vocational rehabilitation 
assessment pursuant to 38 C.F.R. § 21.52.  In this case, VA 
has not performed a vocational rehabilitation assessment.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule a vocational 
rehabilitation 
assessment by a counseling psychologist in 
the Vocational Rehabilitation and 
Employment Division.  A copy of the claims 
folder and 38 C.F.R. § 21.51 should be 
made available to the counseling 
psychologist for review. 

Based upon a review of the claims folder, 
the counseling psychologist is asked to 
provide an opinion as to whether there is 
a 50 percent probability or greater that 
the veteran had an employment handicap as 
defined under 38 C.F.R. § 21.51(b)(c) 
between February 10, 2001 and September 5, 
2003.  The counseling psychologist should 
provide a detailed rationale for the 
determination and specifically address the 
findings from the vocational reports and 
findings dated in May 2001, February 2002, 
and August 2003.  

2.	After the development requested above 
has been 
completed to the extent possible, the RO 
should again review the record.  If the 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case (SSOC) and given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to 
the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The veteran need 
take no action until otherwise notified. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



